Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 6/15/22.  As directed by the amendment, claims 15 and 31 have been amended and no claims have been added nor cancelled.  As per below, the application is in condition for allowance of claims 15-34 and 36-44.

Terminal Disclaimer
The terminal disclaimer filed on 5/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/505498 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power supply unit … configured to, in use, provide power in claims 15 and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed system/base unit/removable humidification unit, the prior art does not disclose, either alone or suggest in combination, a system including a base unit; a humidification unit which with the base unit forms an integrated device during operation; and a conduit providing a fluid pathway between the integrated device and a patient interface; the base unit including an outer casing that encloses and forms part of the base unit and including an air inlet on a face of the base unit; a humidification unit compartment defined at least in part by a bottom, an upwardly extending inner side wall/vertically oriented side wall, and an opening and including a compartment inlet port; a heater base located on the inner side wall of the humidification unit compartment; a lid configured to cover the opening and moveable between an open and closed position; a gases path by which pressurized flow is provided from the air inlet through the outer casing to the compartment inlet port; a control knob assembly configured to allow a user to change settings and located on an opposing face to the air inlet and including a bush-button action and being rotatable to a plurality of discrete positions; a display positioned above the control knob assembly; a power supply unit located within the outer casing and adapted to, in use, provide power to the base unit; and wherein the base unit is configured to receive the humidification unit through the opening using a guide to orient the humidification unit into the compartment; and the humidification unit including a humidifier chamber; a heat conducting surface on a side wall of the humidification unit arranged to make thermal contact with the heater base; a humidifier inlet port; an outlet connection configured to connect directly to the conduit, wherein in use the pressurized air will exit the compartment inlet port before entering the humidifier chamber and passing out of the humidifier chamber through the outlet connection to the user via the conduit; and wherein the humidification unit is inserted into the compartment in a vertical direction guided into position and retained there by the guide causing the heat conducting surface of the humidification unit to align with and come in contact with the heater base and the humidifier inlet port align with and mate with the compartment inlet port as set forth in independent claim 15 and similar in independent claims 31 and 40.
The closest prior art references of record are: Thudor et al. (2003/0066526), Smith et al. (2009/0194106), Hewson et al. (6,435,180), JP 10-122611, Feldhahn et al. (2007/0193580), Kepler et al. (2007/0169776), and Kenyon et al. (2008/0072900).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 15, 31, and 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive.
Applicant argues that the amendment to claims 15 and 31 changing the phrase ‘adapted to’ to read ‘configured to’ should not receive interpretation under 35 U.S.C. 112(f) is not well-taken.  The language noted above in the claim interpretation section meets the three-prong test for determination of interpretation under 112(f) as it: 1) uses a generic placeholder (unit), 2) is modified by functional language (configured to, in use, provide power), and 3) is not modified by sufficient structure, material, or acts for performing the claimed function (the term “power supply” which precedes “unit” is merely functional and is not structure, material, or acts for performing the function of providing power).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785